                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

   GREG ADKISSON, et al.,                   )
           Plaintiffs,                      )
   v.                                       )   No.:   3:13-CV-505-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                       )
                                            )   Lead case consolidated with
   KEVIN THOMPSON, et al.,                  )
           Plaintiffs,                      )
   v.                                       )   No.:   3:13-CV-666-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                       )
                                            )          as consolidated with
   JOE CUNNINGHAM, et al.,                  )
           Plaintiffs,                      )
   v.                                       )   No.:   3:14-CV-20-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                       )
                                            )
   BILL ROSE,                               )
           Plaintiff,                       )
   v.                                       )   No.:   3:15-CV-17-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                       )
                                            )
   CRAIG WILKINSON, et al.,                 )
           Plaintiffs,                      )
   v.                                       )   No.:   3:15-CV-274-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                       )
                                            )
   ANGIE SHELTON, as wife and next of kin   )
   on behalf of Mike Shelton, et al.,       )
              Plaintiffs,                   )
   v.                                       )   No.:   3:15-CV-420-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
              Defendant.                    )
                                            )
   JOHNNY CHURCH,                           )
           Plaintiff,                       )
   v.                                       )   No.:   3:15-CV-460-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                       )



Case 3:13-cv-00505-TAV-HBG Document 527 Filed 05/12/20 Page 1 of 3 PageID #: 17367
   DONALD R. VANGUILDER, JR.,                      )
           Plaintiff,                              )
   v.                                              )       No.:    3:15-CV-462-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                 )
           Defendant.                              )
                                                   )
   JUDY IVENS, as sister and next of kin,          )
   on behalf of JEAN NANCE, deceased,              )
              Plaintiff,                           )
   v.                                              )       No.:    3:16-CV-635-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                 )
              Defendant.                           )
                                                   )
   PAUL RANDY FARROW,                              )
           Plaintiff,                              )
   v.                                              )       No.:    3:16-CV-636-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                 )
           Defendant.                              )



                                               ORDER

          Before the Court is the parties’ Joint Status Report Regarding Discovery Relating to

   Individual Plaintiffs [Doc. 522]. Having reviewed this report and considered the parties’

   arguments set forth therein, the Court hereby ORDERS the parties to complete all fact

   discovery in each of these cases by November 13, 2020. This deadline will not be extended

   absent extraordinary circumstances. In light of this firm deadline, the Court will amend its

   standard procedure for the resolution of discovery disputes: If a discovery dispute arises,

   the parties are DIRECTED to confer with United States Magistrate Judge H. Bruce Guyton.1




          1.
            The parties are advised that delays occasioned by discovery disputes would not constitute
   an extraordinary circumstance for purposes of this Order, nor would the press of other business or
   work-related demands alone.
                                                    2



Case 3:13-cv-00505-TAV-HBG Document 527 Filed 05/12/20 Page 2 of 3 PageID #: 17368
         The Court will set a deadline for expert discovery in a future order.

         IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                 3



Case 3:13-cv-00505-TAV-HBG Document 527 Filed 05/12/20 Page 3 of 3 PageID #: 17369
